  Case 3:20-cv-01355-RJD Document 7 Filed 12/22/20 Page 1 of 2 Page ID #19




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

LERON LEWIS, JR.,                                )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )             Case No. 20-cv-01355-RJD
                                                 )
HIRSCHBACH MOTOR LINES, INC. and                 )
ERIC JEROME CAMPBELL, SR.                        )
                                                 )
       Defendants.                               )


                                              ORDER

DALY, Magistrate Judge:

       This matter comes before the Court on Plaintiff’s Emergency Ex Parte Motion for

Preservation of Evidence (Doc. 6). This motion was sealed. As explained further, Plaintiff’s

Motion is DENIED.

        Plaintiff’s Complaint alleges that he was injured in an accident with a semi-truck driven

by Defendant Campbell on December 13, 2020 in Franklin County, Illinois. Plaintiff filed his

Complaint on December 21, 2020. On that same date, he filed the instant Motion, asking the

Court to Order Defendants and non-parties Vernell’s Interstate Service, Overdrive Risk Retention

Group, Marsh Management Services, and the Illinois State Police to preserve an itemized list of

evidence in their possession or control. Plaintiff fails to cite to any statute, Federal Rule of Civil

Procedure, or case law that would authorize the Court to make such an Order. An ex parte order

can only be issued in limited circumstances. American Can Co. v. Mansukhani, 742 F.2d 314,

321 (7th Cir. 1984). To the extent that Plaintiff is asking this Court to issue a temporary

restraining order ex parte, Plaintiff’s Motion fails to meet (or even mention) the requirements of

                                            Page 1 of 2
  Case 3:20-cv-01355-RJD Document 7 Filed 12/22/20 Page 2 of 2 Page ID #20




Federal Rule of Civil Procedure 65(b). Accordingly, Plaintiff’s Motion is DENIED.

       It is also unclear why this Motion was sealed. Judicial proceedings should be “as open as

possible.” Union Oil Co. of California v. Leavell, 220 F.3d 562, 568 (7th Cir. 2000). There must

be a “compelling justification” for sealing a document. Id. Plaintiff’s Motion provides the Court

with no compelling justification for sealing it. On or before December 30, 2020, Plaintiff shall

show cause as to why the Emergency Ex Parte Motion for Preservation of Evidence (Doc. 6)

should remain sealed. If Plaintiff fails to provide the Court with a compelling justification, the

Motion (Doc. 6) will be unsealed.

IT IS SO ORDERED.

DATED: December 22, 2020


                                                    s/ Reona J. Daly
                                                    Hon. Reona J. Daly
                                                    United States Magistrate Judge




                                          Page 2 of 2
